Name: Commission Regulation (EU) NoÃ 1250/2010 of 22Ã December 2010 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: defence;  Africa;  civil law;  international affairs;  criminal law
 Date Published: nan

 23.12.2010 EN Official Journal of the European Union L 341/11 COMMISSION REGULATION (EU) No 1250/2010 of 22 December 2010 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under the Regulation. (2) On 1 December 2010 the Sanctions Committee of the United Nations Security Council added 4 individuals to the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply and amended the data in some entries. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2010. For the Commission, On behalf of the President, David O'SULLIVAN Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 1. ANNEX ANNEX I List of natural and legal persons, entities or bodies referred to in Article 2 A. Natural persons (1) Frank Kakolele Bwambale (alias (a) Frank Kakorere, (b) Frank Kakorere Bwambale). Other information: Left the CNDP in January 2008. As of December 2008 resides in Kinshasa, DRC. Date of designation referred to in Article 5(1)(b): 10.11.2005. (2) JÃ ©rÃ ´me Kakwavu Bukande (alias (a) JÃ ©rÃ ´me Kakwavu, (b) Commandant JÃ ©rÃ ´me). Title: General. Nationality: Congolese. Other information: As of June 2010, has been arrested and is now being held in Kinshasa central prison. Date of designation referred to in Article 5(1)(b): 10.11.2005. (3) Gaston Iyamuremye (alias: (a) Rumuli, (b) Byiringiro Victor Rumuli, (c) Victor Rumuri, (d) Michel Byiringiro). Date of Birth: 1948. Place of Birth: (a) Musanze District (Northern Province), Rwanda, (b) Ruhengeri, Rwanda. Title: Brigadier General. Function: Second Vice President of FDLR. Other information: (a) Current location: Kibua, North Kivu, Democratic Republic of Congo, (b) Alternative current location: Aru, DRC. (c) According to multiple sources, including the UNSC DRC Sanctions Committees Group of Experts, Gaston Iyamuremye is the second vice president of the FDLR and is considered a core member of the FDLR military and political leadership (d) Gaston Iyamuremye ran Ignace Murwanashyakas (President of the FDLR) office in Kibua, DRC until December 2009. Date of designation referred to in Article 5(1)(b): [date of publication]. (4) Germain Katanga. Nationality: Congolese. Other information: Handed over by the Government of the DR of the Congo to the International Criminal Court (ICC) on 18.10.2007. Date of designation referred to in Article 5(1)(b): 10.11.2005. (5) Thomas Lubanga. Place of birth: Ituri, DRC. Nationality: Congolese. Other information: Transferred to the ICC by the Congolese authorities on 17.3.2006. Date of designation referred to in Article 5(1)(b): 10.11.2005. (6) Khawa Panga Mandro (alias (a) Kawa Panga, (b) Kawa Panga Mandro, (c) Kawa Mandro, (d) Yves Andoul Karim, (e) Chief Kahwa, (f) Kawa, (g) Mandro Panga Kahwa, (h) Yves Khawa Panga Mandro). Date of birth: 20.8.1973. Place of birth: Bunia, DRC. Nationality: Congolese. Other information: Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges. Date of designation referred to in Article 5(1)(b): 10.11.2005. (7) Callixte Mbarushimana. Date of birth: 24.7.1963. Place of birth: Ndusu/Ruhengeri, Northern Province, Rwanda. Nationality: Rwandan. Other information: Current location: Paris or Thiais, France. Date of designation referred to in Article 5(1)(b): 21.3.2009. (8) Iruta Douglas Mpamo (alias (a) Mpano, (b) Douglas Iruta Mpamo). Address: Bld Kanyamuhanga 52, Goma, DRC. Date of birth: (a) 28.12.1965, (b) 29.12.1965. Place of birth: (a) Bashali, Masisi, DRC (refers to date of birth (a)), (b) Goma, DRC (refers to date of birth (b)). Nationality: Congolese. Other information: Based in Goma, DRC, and Gisenyi, Rwanda. Date of designation referred to in Article 5(1)(b): 10.11.2005. (9) Sylvestre Mudacumura (alias (a) Radja, (b) Mupenzi Bernard, (c) General Major Mupenzi, (d) General Mudacumura). Nationality: Rwandan. Other information: As of November 2009 continues to serve as FDLR-FOCA military commander. Based in Kibua, Masisi territory, DRC. Date of designation referred to in Article 5(1)(b): 10.11.2005. (10) Leodomir Mugaragu (alias: (a) Manzi Leon, (b) Leo Manzi). Date of Birth: (a) 1954, (b) 1953. Place of Birth: (a) Kigali, Rwanda, (b) Rushashi (Northern Province), Rwanda. Title: Brigadier General. Function: FDLR/FOCA Chief of Staff. Other information: (a) According to open-source and official reporting, Leodomir Mugaragu is the Chief of Staff of the Forces Combattantes Abucunguzi/Combatant Force for the Liberation of Rwanda (FOCA), the FDLRs armed wing, (b) According to official reporting Mugaragu is a senior planner for FDLRs military operations in the eastern DRC. Date of designation referred to in Article 5(1)(b): [date of publication]. (11) Leopold Mujyambere (alias (a) Musenyeri, (b) Achille, (c) Frere Petrus Ibrahim. Title: Colonel. Date of birth: (a) 17.3.1962, (b) 1966 (estimated). Place of birth: Kigali, Rwanda. Nationality: Rwandan. Other information: Current location: Mwenga, South Kivu, DRC. Date of designation referred to in Article 5(1)(b): 21.3.2009. (12) Ignace Murwanashyaka (alias Ignace). Title: Dr. Date of birth: 14.5.1963. Place of birth: (a) Butera, Rwanda; (b) Ngoma, Butare, Rwanda. Nationality: Rwandan. Other information: Resident in Germany. As of November 2009, still recognized as the President of the FDLR-FOCA political branch and supreme commander of the FDLR armed forces. Arrested by German Federal Police on 17 November 2009. Date of designation referred to in Article 5(1)(b): 10.11.2005. (13) Straton Musoni (alias I.O. Musoni). Date of birth: (a) 6.4.1961, (b) 4.6.1961. Place of birth: Mugambazi, Kigali, Rwanda. Other information: (a) Rwandan passport expired on 10.9.2004, (b) Resident in Neuffen, Germany, (c) As of November 2009, still recognized as the 1st Vice President of the FDLR-FOCA political branch and President of the FDLR military high command, (d) Arrested by German Federal Police on 17 November 2009. Date of designation referred to in Article 5(1)(b): 13.4.2007. (14) Jules Mutebutsi (alias (a) Jules Mutebusi, (b) Jules Mutebuzi, (c) Colonel Mutebutsi). Place of birth: South Kivu, the DR of the Congo. Nationality: Congolese. Other information: Arrested by the Rwandan authorities in December 2007. Reportedly he is currently restrained. Date of designation referred to in Article 5(1)(b): 10.11.2005. (15) Mathieu Chui Ngudjolo (alias Cui Ngudjolo). Other information: Known as Colonel or General. Surrended by the Government of the DR of the Congo to the International Criminal Court on 7 February 2008. Date of designation referred to in Article 5(1)(b): 10.11.2005. (16) Floribert Ngabu Njabu (alias (a) Floribert Njabu, (b) Floribert Ndjabu, (c) Floribert Ngabu, (d) Ndjabu). Other information: Arrested and placed under house arrest in Kinshasa from March 2005. Date of designation referred to in Article 5(1)(b): 10.11.2005. (17) Laurent Nkunda (alias (a) Laurent Nkunda Bwatare, (b) Laurent Nkundabatware, (c) Laurent Nkunda Mahoro Batware, (d) Laurent Nkunda Batware, (e) General Nkunda), (f) Nkunda Mihigo Laurent). Date of birth: (a) 6.2.1967, (b) 2.2.1967. Place of birth: North Kivu/Rutshuru, DRC (refers to date of birth (a)). Nationality: Congolese. Other information: (a) Known as Chairman and Papa Six, (b) Arrested on Rwandan soil in January 2009 and subsequently replaced as commander of the CNDP in North Kivu. As of November 2009 he retains some control over CNDP and its international network.. Date of designation referred to in Article 5(1)(b): 10.11.2005. (18) FÃ ©licien Nsanzubukire (alias Fred Irakeza) Date of Birth: 1967. Place of Birth: Murama, Kinyinya, Rubungo, Kigali, Rwanda. Other information: (a) Current location: Uvira-Sange area, Uvira Territory, South Kivu Province, DRC (b) According to multiple sources, FÃ ©licien Nsanzubukire is the 1st battalion leader of the FDLR. FÃ ©licien Nsanzubukire has been a member of the FDLR since at least 1994 and operating in eastern DRC since October 1998. The UNSC DRC Sanction Committees Group of Experts reports that FÃ ©licien Nsanzubukire supervised and coordinated the trafficking of ammunition and weapons between at least November 2008 and April 2009 from the United Republic of Tanzania, via Lake Tanganyika, to FDLR units based in the Uvira and Fizi areas of South Kivu. Date of designation referred to in Article 5(1)(b): [date of publication]. (19) Pacifique Ntawunguka (alias (a) Colonel Omega, (b) Nzeri, (c) Israel, (d) Pacifique Ntawungula). Title: Colonel. Date of birth: (a) 1.1.1964, (b) 1964 (estimated). Place of birth: Gaseke, Gisenyi Province, Rwanda. Nationality: Rwandan. Other information: (a) Current location: Peti, Walikale  Masisis border, DRC, (b) Received military training in Egypt. Date of designation referred to in Article 5(1)(b): 21.3.2009. (20) James Nyakuni. Nationality: Ugandan. Date of designation referred to in Article 5(1)(b): 10.11.2005. (21) Stanislas Nzeyimana (alias (a) Deogratias Bigaruka Izabayo, (b) Bigaruka, (c) Bigurura, (d) Izabayo Deo (e) Jules Mateso Mlamba). Date of birth: (a) 1.1.1966, (b) 1967 (estimated), (c) 28.8.1966. Place of birth: Mugusa (Butare), Rwanda. Nationality: Rwandan. Other information: (a) As of November 2009 recognized as Major General Stanislas Nzeyimana, FDLR Deputy Commander, (b) Current location: Kalonge, Masisi, North Kivu, DRC or Kibua, DRC. Date of designation referred to in Article 5(1)(b): 21.3.2009. (22) DieudonnÃ © Ozia Mazio (alias (a) Ozia Mazio, (b) Omari, (c) Mr Omari). Date of birth: 6.6.1949. Place of birth: Ariwara, DRC. Nationality: Congolese. Other information: Deceased in Ariwara on 23 September 2008. Date of designation referred to in Article 5(1)(b): 10.11.2005. (23) Bosco Taganda (alias (a) Bosco Ntaganda, (b) Bosco Ntagenda, (c) General Taganda. Nationality: Congolese. Other information: (a) Known as Terminator and Major, (b) Based in Bunagana and Rutshuru, (c) De facto military head of CNDP following arrest of General Laurent Nkunda in January 2009. Former chief of staff of the CNDP. Based in Bunagana and Rutshuru, (d) Since appointment as the de facto military head of CNDP in January 2009, has been instructed to manage integration into FARDC and given the post of deputy operational commander for Kimia II although this is officially denied by FARDC. Date of designation referred to in Article 5(1)(b): 10.11.2005. (24) Innocent Zimurinda. Title: Lieutenant Colonel. Date of Birth: (a) 1.9.1972, (b) 1975. Place of Birth: Ngungu, Masisi Territory, North Kivu Province, DRC. Other information (a) Current location: Masisi Territory, North Kivu Province, DRC, (b) According to open-source and official reporting, Lt Col Innocent Zimurinda was an officer in the CongrÃ ¨s National pour la DÃ ©fense du Peuple (CNDP) which was integrated into the Forces ArmÃ ©es de la RÃ ©publique DÃ ©mocratique du Congo (FARDC) in early 2009. According to multiple sources he has given orders resulting in the massacre of over 100 Rwandan refugees during an April 2009 military operation in the Shalio area and participated in a November 2008 CNDP operation that resulted in the massacre of 89 civilians in the region of Kiwanji. In March 2010, 51 human rights groups working in eastern DRC posted a complaint online alleging that he was responsible for multiple human rights abuses between February 2007 and August 2007, involving the murder of numerous civilians and the rape of a large number of women and girls. According to the UNSC DRC Sanctions Committees Group of Experts he holds direct and command responsibility for child recruitment and for maintaining children within troops under his command, whereas on 29 August 2009 he refused to release three children from his command in Kalehe. According to a 21 May 2010 statement by the Special Representative of the Secretary General for Children and Armed Conflict he has been involved in the arbitrary execution of child soldiers, including during operation Kimia II, and denied access to the UN Mission in the DRC (MONUC) when it wanted to screen troops for minors. Date of designation referred to in Article 5(1)(b): [date of publication]. B. Legal persons, entities and bodies (1) Butembo Airlines (alias BAL). Address: Butembo, DRC. Other information: As of December 2008, BAL no longer holds an aircraft operating license in the DR of the Congo. Date of designation referred to in Article 5(1)(b): 13.4.2007. (2) Congocom Trading House. Address: Butembo, DRC. Telephone No: +253 (0) 99 983 784. Other information: gold trading house in Butembo. Date of designation referred to in Article 5(1)(b): 13.4.2007. (3) Compagnie AÃ ©rienne des Grands Lacs (CAGL), (alias Great Lakes Business Company (GLBC)). Address: (a) CAGL: Avenue President Mobutu, Goma, (CAGL also has an office in Gisenyi, Rwanda); (b) GLBC: PO Box 315, Goma, DRC (GLBC also has an office in Gisenyi, Rwanda). Date of designation referred to in Article 5(1)(b): 13.4.2007. (4) Machanga Ltd. Address: Kampala, Uganda. Other information: Gold export company in Kampala (Directors: Mr Rajendra Kumar Vaya and Mr Hirendra M. Vaya). Date of designation referred to in Article 5(1)(b): 13.4.2007. (5) Tous Pour la Paix et le DÃ ©veloppement (alias TPD). Address: Goma, North Kivu, DRC. Other information: TPD is a non-governmental organisation. As of December 2008, TPD still existed and had offices in several towns in Masisi and Rutshuru territories, but its activities had almost ceased.Date of designation referred to in Article 5(1)(b): 10.11.2005. (6) Uganda Commercial Impex (UCI) Ltd. Address: (a) Kajoka Street, Kisemente, Kampala, Uganda, (b) PO Box 22709, Kampala, Uganda. Other information: Gold export company in Kampala (Directors: Mr Kunal Lodhia and Mr J.V. Lodhia). Date of designation referred to in Article 5(1)(b): 13.4.2007.